FILED
                             NOT FOR PUBLICATION                            APR 18 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RIGOBERTO RAMOS-ALEJO,                           No. 14-73028

               Petitioner,                       Agency No. A096-356-416

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 13, 2016**

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

      Rigoberto Ramos-Alejo, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s removal order denying his request for a continuance. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a continuance. Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir.

2008). We deny the petition for review.

      The agency did not abuse its discretion in denying Ramos-Alejo’s request

for a further continuance for failure to demonstrate good cause, where Ramos-

Alejo conceded removability, was ineligible for the relief sought, and did not

sufficiently show how a continuance could have affected the outcome of his case.

See 8 C.F.R. § 1003.29 (“The Immigration Judge may grant a motion for

continuance for good cause shown.”); Sandoval-Luna, 526 F.3d at 1247 (the denial

of a continuance was within the agency’s discretion where relief was not

immediately available to petitioner).

      PETITION FOR REVIEW DENIED.




                                          2                                      14-73028